                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DENISE SHACKLEFORD,                              *

       Plaintiff                                 *

v.                                               *                   Civil Case No. 19-cv-00954

VIVINT SOLAR,                                    *

       Defendant.                                *

                                           *******

                                 MEMORANDUM OPINION

       This case arises out of Denise Shackleford’s (“Plaintiff”) suit against Vivint Solar

Developer LLC (“Defendant” or “Vivint”) under the Fair Credit Report Act (“FCRA”), 15 U.S.C.

§ 1681, et seq., wherein she alleges that a Vivint field salesperson obtained her consumer credit

report under false pretenses. (ECF No. 1). This case has been referred to me for resolution of all

discovery matters pursuant to 28 U.S.C. § 636 and Local Rule 301. (ECF No. 24). Now pending

before the Court is Plaintiff’s Motion to Compel Answers to Interrogatories and Requests for

Production. (ECF No. 19-1). Defendant has filed an Opposition, and Plaintiff submitted a Reply.

(ECF Nos. 19-2 & 19-3). In the interim, Plaintiff raised an additional discovery issue with the

Court (ECF No. 23) to which Defendant has now responded (ECF No. 27). To be efficient, the

Court considers this new discovery issue as part of the already-pending Motion to Compel, and

will address all open issues in this Opinion and accompanying Order. The Court finds that no

hearing is necessary. Loc. R. 105.6 (D. Md. 2018). For the reasons stated below, Plaintiff’s

Motion to Compel is GRANTED in PART and DENIED in PART.




                                                1
I.       BACKGROUND

              According to her Complaint, on September 5, 2018, Plaintiff opened the door to her home

     and was met by Brett Sears, an employee of Defendant Vivint, who stated that he was there on

     behalf of her energy provider, Baltimore Gas & Electric. (ECF No. 1 ¶¶ 7, 9, 10). The salesman

     then pitched Plaintiff on a grand opportunity: the State would provide her with solar panels and do

     so on a “100% free” basis. Id. ¶ 10. The exchange that follows sets the scene for the underlying

     suit.

              Mr. Sears allegedly told Plaintiff that he wanted “to do a survey to see if he could tell her

     how much money she could save on electricity.” (ECF No. 19-1 at 5). Although Plaintiff said she

     was not interested, the salesman continued and “adding pressure,” asked Plaintiff to sign a digital

     box on an electronic tablet to “see if she was financially stable enough.” (ECF No. 1 ¶¶ 19–20).1

     Plaintiff “recoiled,” and refused to sign anything that would allow access to her credit report, but

     Mr. Sears assured her that he would “not be pulling [her] credit,” but rather she needed to sign

     merely to verify that the representative was at her home.” Id. ¶ 22. Based on this salesman’s

     “fraudulent misrepresentation,” Plaintiff signed in the signature box.

              A few days later, “to her shock, worry, and anger,” Plaintiff received a notification that

     Vivint had made a hard inquiry on her consumer credit report. Id. ¶ 26. Plaintiff then filed a

     complaint with the Better Business Bureau. Id. ¶ 27. Specifically, Plaintiff charged that Defendant

     Vivint has a pattern and practice wherein it regularly obtains consumer reports without a

     permissible purpose and/or under false pretenses. Id. ¶ 37–43.




     1
       It is unclear as to whether Plaintiff acknowledges that she was told she was signing for purposes of considering her
     financial ability, or simply to ascertain that the salesperson was there.


                                                               2
         On March 29, 2019, Plaintiff commenced the instant lawsuit against Defendant Vivint for

Mr. Sears’ actions in violating the Fair Credit Reporting Act. Plaintiff alleges both negligent and

willful violations of the Act based on Mr. Sears’ alleged conduct. Plaintiff claims unspecified

actual damages, emotional distress damages, statutory damages up to $1,000, punitive damages,

and attorney’s fees. Although Defendant asserts that it had Plaintiff’s consent to pull the credit

report, and otherwise denies liability, it did contact all three consumer credit reporting agencies

approximately thirty days after the encounter to remove the credit inquiry. (ECF No. 19-2 at 1).

         On July 11, 2019, Plaintiff served her first set of Interrogatories and Requests for

Production on Defendant. (ECF No. 19-1 at 6). Defendant provided its written responses and

objections on August 27, 2019. After conferring, the parties were unable to resolve all the issues

outlined in Plaintiff’s Reply, and accordingly Plaintiff filed the instant motion to Compel on

November 6, 2019. Id.

         On January 14, 2020, Plaintiff wrote to this Court and requested a telephonic conference

to discuss the impending discovery deadline. (ECF No. 23). Plaintiff explained that she had

deposed Defendant on January 8, 2020, however Vivint refused to “answer any questions related

to those issues subsumed within the pending Motion to Compel.” Id. at 1. In addition, Plaintiff

advised the Court of a new discovery dispute, wherein Defendant objected to Plaintiff’s request

for physical inspection of an iPad device.2 Id. In light of the pending discovery issues, Judge

Hollander referred this case to for me resolution of the Motion (ECF No. 19), the Rule 34 issue

highlighted in Plaintiff’s recent filing (ECF No. 23), and any other discovery-related matters.




2
  After discussion with Counsel, they were instructed to utilize Judge Coulson’s informal discovery procedure in
briefing this issue. Defendant took the opportunity to respond (ECF No. 27), and Plaintiff declined to do so, and
indicated to the Court that they felt that the information previously provided was sufficient.

                                                         3
II.      LEGAL STANDARD

             Federal Rule of Civil Procedure 26(b)(1) provides:

             Parties may obtain discovery regarding any nonprivileged matter that is relevant to
             any party’s claim or defense and proportional to the needs of the case, considering
             the importance of the issues at stake in the action, the amount in controversy, the
             parties’ relative access to relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues, and whether the burden or
             expense of the proposed discovery outweighs its likely benefit. Information within
             this scope of discovery need not be admissible in evidence to be discoverable.


             The 2015 Amendments to Rule 26 emphasize that to fall within the scope of permissible

      discovery, the information sought must be both relevant and proportional to the needs of the case.

      Fed. R. Civ. P. 26(b)(1). The burden is on the party resisting discovery to establish that the

      documents are not relevant. Desrosiers v. MAG Indus. Automation Sys., LLC, 675 F. Supp. 2d

      598, 601 (D. Md. 2009).

             The crux of the current dispute is whether the scope of discovery extends to matters beyond

      Plaintiff’s interaction with Mr. Sears to include other complaints and/or the conduct of other

      employees of Defendant. Plaintiff argues a broad scope of discovery is justified to establish

      willfulness—i.e., if such conduct is widespread and known to Defendant, it makes it more likely

      that Mr. Sear’s conduct towards Plaintiff was part of this pattern and practice and, therefore,

      willful. Defendant argues that the discovery sought is not relevant to establishing a violation by

      Mr. Sears. Further, Defendant asserts in general terms that the discovery sought is disproportional,

      burdensome, and potentially invades the attorney-client privilege and work product doctrine.

             As set forth below, the Court takes a middle ground. On the one hand, the types of

      materials sought—past complaints, training materials, policies and procedures—could very well

      establish willfulness. On the other hand, given that only a single interaction between Mr. Sears

      and Plaintiff form the basis of the alleged violation, it is the willfulness of Mr. Sears’ conduct that

                                                        4
       is at issue. Thus, the materials sought should be limited to those that relate to Mr. Sears at the time

       of his interaction with Plaintiff.3 Plaintiff’s specific requests are addressed below.

III.       ANALYSIS

                In her motion, Plaintiff seeks compelled responses from Defendant to Interrogatory

       Numbers 12, 13, 14, as well as her Request for Production Numbers 11, 12, 14, 18, 19, 20, 21.

       These discovery requests can be generally grouped into the following five categories: (1) prior

       complaints; (2) other prospective customer consent forms; (3) training videos; (4) identification of

       Defendant’s employees who worked or solicited customers in the same areas Plaintiff; and (5)

       policies, procedures, manuals, and other similar documents bearing on the requirements of the

       FCRA. (ECF No. 19-3 at 3–7). The Court will address those categories in turn, followed by

       Vivint’s request for a protective order and an award of reasonable expenses incurred in connection

       with Motion.

                A. Similar Complaints

                Plaintiff first seeks the identification and production of complaints received by Vivint in

       cases alleging that Vivint obtained a consumer report without a “permissible purpose.” (ECF No.

       19-1 at 6). Particularly, Request for Production Number 20 and Interrogatory Number 13 state:

                Request for Production No. 20: Any complaints (formal or informal, civil,
                regulatory or administrative) served upon you that involved cases where there were
                allegations that you obtained a consumer report without a ‘permissible purpose’ as
                required under § 1681b of the FCRA.

                Interrogatory No. 13: Identify all complaints received by you relating to obtaining
                a consumer report or accessing a person’s consumer file without having a
                permissible purpose as described under § 1681b of the FRCA . . . .

       3
         Because Defendant’s objections of burden, proportionality and attorney-client are vague and unsupported by
       specifics, the Court is not relying on those objections in its decision here. When, as here, these objections are asserted
       generically, the Court rejects them as inconsistent with specific provisions and the overall goals of the Federal Rules
       of Civil Procedure. See Fed. R. Civ. P. 33(b)(4) and 34(b)(2)(B). The Rules require the grounds for objecting to an
       interrogatory “be stated with specificity.” Id. Of course, the Court, like the parties, has its own responsibility pursuant
       to Rule 1 of the Federal Rules of Civil Procedure to employ these rules in a manner consistent with the just, speedy
       and efficient resolution of cases.

                                                                   5
Id. at 6–7.

In her Reply, Plaintiff further limits her request to “the complaints themselves, as well as

documents where the complaints have been recorded, which should include—at the very least—

the complaint tracker,” a device described by Defendant’s witnesses as an Excel spreadsheet used

to keep track of trending complaints. (ECF No. 19-3 at 5).

        Complaints regarding the conduct of other employees are not relevant to whether Mr. Sears

conducted an unauthorized credit report pull during his September 8, 2018 interaction with

Plaintiff. Although Plaintiff has directed the Court to other decisions either allowing for or citing

the need for “other similar incidents” to show willfulness, in the main those cases dealt with

challenged corporate processes, not the particular behavior of an identified employee in the field

on a given occasion. That said, Defendant will produce any such complaints citing Mr. Sears’

conduct.

        B. Prospective Consent Forms from Plaintiff’s Zip Code

        Next, Plaintiff seeks “any and all ‘prospective consumer consent forms’ obtained by Vivint

representatives, employees, or agents in Ms. Shackleford’s zip code in September 2018.” (ECF

No. 19-1 at 9). Plaintiff contends that these forms pertain to whether Plaintiff had her consumer

report pulled without her knowledge, and this evidence would indicate a pattern of similar

wrongdoing, which is relevant to the willfulness inquiry in an “individual impermissible credit

pull case under the FCRA.” Id. at 10. Plaintiff further asserts that the form had some information

pre-printed on it, including a date of birth proximate to her own date of birth. Plaintiff surmises

that Defendant instructs its sales force to gather such information from public records to facilitate

its unauthorized credit report pulls.




                                                 6
       Defendant argues that this information is irrelevant as the “willfulness” requirement in an

alleged § 1681b violation centers only on the actual credit inquiry at issue, as opposed to that in

other complaints. (ECF No. 19-2 at 3). Specifically, when plaintiff alleges a willful violation, the

trier of fact determines willfulness by examining the transaction at issue, and any prior dealings

between the parties involved.

       The Court largely agrees with Defendant. First, the request is not limited to forms that led

to complaints. Second, if the forms did lead to complaints, those forms not completed by Mr.

Sears do not make it anymore or less likely that his interaction with Plaintiff was wrongful. As

for the allegation of already-completed forms, it is not directly apparent how such conduct would

facilitate wrongfully obtaining Plaintiff’s signature or an unauthorized credit report request.

Moreover, producing the forms of other customers would necessarily entail an analysis of the

circumstances of their interactions with Defendant’s salesforce and also potentially put their

personally-identifiable information under scrutiny in litigation where they are not parties. To the

extent such activity was a recurring part of Mr. Sears’ activity, that should be reflected in

complaints against him, which the Court has already ordered produced. Therefore, the Court will

not order production of other customers’ forms involving other salespeople. If, however, there are

complaints against Mr. Sears regarding unauthorized credit report pulls, Defendant will produce

the form(s) related to such complaints.


       C.      Training Videos

       Plaintiff also seeks Vivint’s videos used to train salespersons on the requirements of the

Fair Credit Reporting Act and on “sales ethics.” (ECF No. 19-1 at 10). With an eye toward

compromise, Defendant produced the training courses that Mr. Sears has taken with Vivint,

including FCRA-related courses (subject to a confidentiality exception). (ECF No. 19 at 2). This


                                                 7
production did not satisfy Plaintiff, who contends those videos “not viewed by Sears can be equally

important as those he viewed, particularly if there are ethics videos bearing on the subjects at issue

in this case that he did not view.” Id.

        “Sales Ethics” is an undefined term that could encompass matters well beyond the FCRA

provision at issue. However, the Court will compel the production of training videos addressing

FCRA compliance with respect to credit report pulls that were either: viewed by Mr. Sears, or

available to him at the time of his training and until the time of his interaction with Plaintiff.


        D.      Identification of Defendant’s Employees

        Plaintiff next seeks the identity, and a photograph, of supervisors and other salespersons

who solicited work in the area. Plaintiff justifies this request on the chance that other personnel

may contradict Mr. Sears’ testimony regarding his training, instruction and behavior. Defendant

provided the names of the District Managers to whom Mr. Sears reported: Jacob Cook and

Alejandro Agudelo. Further, Vivint produced Sears’ personnel file and photograph, and those of

Cook, and Agudelo. (ECF No. 19-2 at 10). This is a sufficient response at this juncture. The mere

possibility that other employees might contradict Mr. Sears or his managers, without more, does

not justify ordering a more expansive answer. If discovery uncovers information that would

specifically call into question the veracity of such testimony, the Court might reconsider a

narrowed version of this request to include one or more of Mr. Sears’ immediate co-workers at the

time of his interaction with Plaintiff.




                                                   8
              E.       Policies, Procedures, Manuals and Other Similar Documents Regarding
                       FCRA Requirements

              Finally, Plaintiff requests manuals, memoranda, bulletins, or other documents bearing on

      the FCRA’s “permissible purpose” obligation regarding pulling credit reports.4 In an apparent

      concession, Defendant agreed to the produce portions of Vivint’s Residential Customer operations

      manual that relate to credit reporting and were in effect when Mr. Sears visited Plaintiff’s

      residence. (ECF No. 19-1 at 14). It is not clear to the Court whether this manual comprises all of

      the applicable policies and procedures relating to obtaining credit reports that would have governed

      Mr. Sears’ conduct at the time of his interaction with Plaintiff. If so, then Defendant’s response is

      sufficient. If, however, there are other policies and procedures outside the manual that nonetheless

      apply to Mr. Sears’ conduct with respect to obtaining credit reports at the time of his interaction

      with Plaintiff, those too should be produced.



IV.       PHYSICAL INSPECTION OF iPAD

              On December 19, 2019, Plaintiff served a Rule 34 Inspection Notice on Defendant. (ECF

      No. 2 at 2). The subject of this Notice was for Plaintiff to inspect an iPad on which one can access

      Vivint Solar credit consent form (“CCF”) version 4.0 (i.e., the version in use at the time of Mr.

      Sears’ interaction with Plaintiff). Id. Plaintiff premises this request on Defendant’s claim that it

      utilized this version of the software to obtain Plaintiff’s consent and because the facts are in dispute

      as to what if anything Plaintiff saw when presented with the iPad that day by Mr. Sears. Id.

      Specifically, Plaintiff testified that she saw only a blank signature line, while Vivint’s salesman



      4
        Request for Production Number 19 seeks “any manuals, memoranda, bulletins or other documents” instructing
      Defendant’s employees as to, agents, or representatives as to the requirements of § 1681b. (ECF No. 19-2 at 11).
      Finally, Interrogatory Number 12 asks Defendant to identify “any and all” policies and procedures in effect from 2012
      to present designed to ensure that Defendant employees do not obtain credit reports without a permissible purpose.
      Id.

                                                               9
testified that the iPad presents a disclaimer stating that the consumer is consenting to a credit pull.

Id. Accordingly, there is a factual dispute as to what (1) what is visible on the iPad utilizing CCF

version 4.0; and (2) whether the iPad had the capability to zoom in, thus making only the signature

line available to view. Id. Plaintiff further urges that Vivint must produce the iPad with version

4.0 or be precluded in this case from arguing that version 4.0: (1) contains a disclaimer, and (2)

cannot be zoomed-in upon to reflect only a signature line. (ECF No. 23 at 2).

       Defendant objects to this request, arguing: (1) it neither possesses an iPad with version 4.0,

nor could it reasonably re-create one without risking disruption of its business; and (2) there is no

meaningful difference between versions 4.0 and 4.1 with respect to customer consent. (ECF No.

27). Initially, this position was supported by the testimony of Defendant’s corporate designee,

Erin Pack, who, after talking to Defendant’s IT personnel, testified to her understanding that

version 4.0 included a disclaimer, and did not permit anyone to zoom in. Plaintiff challenged this

testimony as lacking an adequate foundation to fully resolve the issue. (ECF No. 23 at 2).

       As a threshold matter, whether the differences between version 4.0 and 4.1 are material,

relative to Plaintiff’s experience of the consent process as it then existed, are clearly a legitimate

area of inquiry. Evaluating a motion to compel, however, ultimately turns on the adequacy of

Defendant’s response to that inquiry. As noted above, at her deposition, Defendant’s corporate

designee provided her understanding that there were no meaningful differences between the two

versions and that neither allowed an iPad user to “zoom in” so as to obscure the consent language.

This was based, at least in part, on information provided to her from Defendant’s IT personnel.

By itself, it may have justified some additional discovery. However, in Defendant’s recent

response, Defendant has now included a declaration from Aaron Crosby, Defendant’s IT Program




                                                  10
manager, who sets forth firsthand knowledge that, in the Court’s view, adequately answers the

inquiry. (ECF No. 27-1).

       Mr. Crosby details the “user-facing” changes between the two versions and verifies that

the consent language is the same. He confirms that neither version provides the opportunity to

obscure that consent language by zooming in on the signature box. Id. ¶ 18. In fact, he clarifies

that the only changes between versions 4.0 and 4.1 were: (1) adding the title “Credit Qualification

Form” to the top of the form; (2) adding a space to input the last four digits of the customer’s social

security number; (3) and adding a date field that automatically populates when the customer signs

the electronic form with a finger or stylus. Id. ¶ 29. In addition to verifying that no change in the

consent process occurred between versions 4.0 and 4.1, Mr. Crosby clarifies that version 4.0 was

deleted from Defendant’s document library in April of 2019 when version 4.1 went into effect. Id.

¶ 23. Mr. Crosby indicates that there is no reasonable ability to re-create version 4.0 on an iPad

without risking disruption to its business operations. Id. ¶¶ 25–27.

       Mr. Crosby’s affidavit supports the Defendant’s corporate designee’s earlier-expressed

understanding, which in turns removes the risk that something may have been misunderstood by

the designee. In the Court’s view, therefore, Defendant’s response adequately responds to the

inquiry. Plaintiff, of course, remains free to argue that Mr. Sears did something to mislead her or

to obscure the consent language (e.g., block it with his hand), and may even argue that,

notwithstanding Mr. Crosby’s information, Mr. Sears had some other version of the software or

had somehow manipulated its functionality so as to allow him to zoom in on just the signature box.

Nonetheless, Defendant will not be required to disrupt its business operations by reintroducing old

software in an attempt to recreate version 4.0 on an iPad it does not now possess.




                                                  11
            As to the admissibility or significance, if any, at trial of the unavailability of version 4.0

     other than in paper form, that is a matter left to the sound discretion of the trial judge.

            In light of the above rulings, the parties should confer and jointly propose a reasonable

     modification to the current schedule so as to accommodate this additional discovery.



V.      PROTECTIVE ORDER & REASONABLE EXPENSES

            Defendant also requests this Court issue a protective order which would bar Plaintiff from

     conducting further discovery into past complaints and would “prevent Plaintiff from seeking

     objectionable information through other means—for example, through depositions or through

     document subpoenas to third parties.” (ECF No. 19-2 at 12). Defendant also requests that this

     Court order attorney’s fees, as Plaintiff lacked a substantial justification to file a motion to compel.

                    A. Protective Order

            Trial courts enjoy broad discretion in deciding “when a protective order is appropriate and

     what degree of protection is required.” Furlow v. United States, 55 F. Supp. 2d 360, 366 (D. Md.

     1999). Rule 26(c)(1) permits courts to, “for good cause, issue an order to protect a party or person

     from annoyance, embarrassment, oppression, or undue burden or expense. . . .” Fed. R. Civ. P.

     26(c)(1). Where a protective order is sought, the moving party bears the burden of establishing

     good cause. CX Reinsurance Co. Ltd. v. City Homes, Inc., 2018 WL 5080944 (D. Md. Oct. 18,

     2018) (citing Webb v. Green Tree Serv., LLC, 283 F.R.D. 276, 278 (D. Md. 2012)). This burden

     requires more than “stereotyped and conclusory statements,” but rather the “movant must present

     a ‘particular and specific demonstration of fact’ as to why a protective order should issue.” Webb,

     283 F.R.D. at 279 (quoting Baron Fin. Corp. v. Natanzon, 240 F.R.D. 200, 202 (D. Md. 2006)).

     Despite the broad discretion conferred on trial courts to decide when a protective order is



                                                       12
appropriate, and what degree of protection is required, the standard for issuance of a protective

order is high. CX, 2018 WL 5080944, at *3.5

         In the instant opinion, the Court has defined the scope of relevant information for purposes

of discovery. The Court trusts that the parties will abide by that ruling in conducting discovery in

this case by whatever means are utilized under the Federal Rules. Accordingly, no separate

protective order is required.

                  B. Attorney’s Fees

         With respect to Defendant’s request for attorney’s fees in association with its motion to

compel, Rule 37(a)(5)(A) states, relevantly:

         If the motion [to compel discovery] is granted—or if the disclosure or requested
         discovery is provided after the motion was filed—the court must, after giving an
         opportunity to be heard, require the party . . . whose conduct necessitated the
         motion, the party or attorney advising that conduct, or both to pay the movant’s
         reasonable expenses incurred in making the motion, including attorney’s fees.

         Under the rule, if the motion to compel is granted, an award of costs and attorney’s fees is

mandatory, unless: “(i) the movant filed the motion before attempting in good faith to obtain the

disclosure or discovery without court action; (ii) the opposing party’s nondisclosure, response, or

objection was substantially justified; or (iii) other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 37(a)(5)(A). A party satisfies the “substantially justified” standard “if

there is a ‘genuine dispute’ as to proper resolution or if ‘a reasonable person could think it correct,

that is, if it has a reasonable basis in law and fact.’” Decision Insights, Inc. v. Sentia Grp., Inc.,

311 Fed. App’x 586, 599 (4th Cir. 2009) (quoting Pierce v. Underwood, 487 U.S. 552, 565–66 n.2

(1988)).




5
  See also American Medical Sys., 2016 WL 4411506, at *3 (S.D.W.Va. Aug. 17, 2016) (“[A] court’s customary
reluctance to constrain discovery is heightened in the case of a motion seeking to prevent the taking of a deposition.”).

                                                          13
             Plaintiff’s Motion to Compel, and Defendant’s opposition thereto, certainly evidence a

      “genuine dispute” as to the propriety of this request to compel, and the caselaw cited in the parties’

      briefing, and by this Court, certainly constitutes a “reasonable basis in law and fact” for each

      party’s position on the matter. See Kemp v. Harris, 263 F.R.D. 293, 296–97 (D. Md. 2009)

      (“Courts have concluded that ‘substantial justification’ could include making meritorious

      objections to requested discovery, or even engaging in a legitimate dispute over the sequence of

      discovery.”). Accordingly, Defendant’s request for attorney’s fees in contesting this motion to

      compel is DENIED.



VI.      CONCLUSION

             For the reasons outlined above, Plaintiff’s Motion to Compel (ECF No. 19-1) is

      GRANTED in Part and DENIED in Part; and Plaintiff’s Rule 34 request for inspection as outlined

      in ECF NO. 23 is DENIED. A separate order shall follow.



      Date: February 6, 2020                                         /s/
                                                         J. Mark Coulson
                                                         United States Magistrate Judge




                                                       14
